DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 5/4/2021 has been entered.  Claims 1-3, 5-12, 18, 20-24, and 26-29 are pending in the Application.

Response to Arguments
Applicant's arguments filed 1/6/2021 and 5/4/2021 have been fully considered but they are not persuasive.

Claim Rejections - Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 1-3, 5-12, 18, 20-24, and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khalil (US 20060156508) in view of Jeon (US 20060254226).
Regarding these claims Khalil teaches:
1. (Previously Presented) A hand vacuum cleaner having a front end, the hand vacuum cleaner comprising: a) an air flow passage extending from a dirty air inlet (112) to a clean air outlet (131), wherein the dirty air inlet defines an inlet to the hand vacuum cleaner; b) a main body comprising a suction motor (118) positioned in the air flow passage, a front end (right-side Fig 8), a rear end (left-side Fig 8) and a handle (114), the suction motor having a suction motor inlet end that faces forwardly (Fig 8); c) a cyclone unit (144) positioned in the air flow passage upstream from the suction motor and comprising a first cyclonic stage comprising a cyclone chamber and a dirt chamber (116) exterior to the cyclone chamber, the cyclone unit removably mounted to the main body, the cyclone unit having a front end (right-side Fig 8), a rear end (left-side Fig 8), a cyclone unit air inlet (132) and a cyclone unit air outlet (@ 130 Fig 10) wherein a cyclone axis of rotation extends between the front and rear ends of the cyclone unit (Fig 8), wherein the front end of the cyclone unit comprises a front pivotally mounted door (134) that is moveable from a closed position (Fig 8) to an open position (Fig 7) whereby, when the front pivotally mounted door is in the open position, each of the cyclone chamber and the dirt chamber are opened while the cyclone unit is mounted to the main body (clearly seen in Fig 8); and, d) wherein the cyclone unit is removable from the main body while the cyclone chamber and the dirt chamber are closed other than the cyclone unit air inlet and the cyclone unit air outlet (clearly seen in Fig 3), and wherein the front pivotally mounted door comprises an exterior wall of the hand vacuum cleaner (clearly seen in Figs).  
2. (Previously Presented) The hand vacuum cleaner of claim 1, wherein the front end of the cyclone unit is spaced forwardly from the rear end of the cyclone unit in a forward direction and the cyclone unit is removable from the main body in the forward direction (clearly seen in Fig 3).  
5. (Previously Presented) The hand vacuum cleaner of claim 1, wherein the suction motor has a motor rotation axis and air flowing thorough the pre-motor filter travels in a direction that is generally parallel to the motor rotation axis (clearly seen in Figs).  
6. (Previously Presented) The hand vacuum cleaner of claim 1, wherein the front end of the main body is spaced forwardly from the rear end of the main body in a forward direction and the suction motor has a motor rotation axis that extends in the forward direction and a projection of the motor rotation axis intersects the cyclone unit (clearly seen in Fig 8).  

8. (Original) The hand vacuum cleaner of claim 6, wherein air exiting the cyclone unit travels in a direction that is generally parallel to the motor rotation axis (clearly seen in Fig 10).  
9. (Original) The hand vacuum cleaner of claim 1, wherein the suction motor has a motor rotation axis, the cyclone chamber has a longitudinal axis and the longitudinal axis and the motor rotation axis are generally parallel (clearly seen in Fig 8, wherein “generally parallel” is being interpreted broadly).  
10. (Previously Presented) The hand vacuum cleaner of claim 1, wherein the dirt chamber has a sidewall terminating at an open end (at 134), the open end is closed by the front pivotally mounted door, wherein all of the open end is opened when the door is in an open position (clearly seen in Fig 7).  
22. (Previously Presented) The hand vacuum cleaner of claim 1, wherein a rear wall of the cyclone chamber is not openable (Figs 7&8).  
23. (Previously Presented) The hand vacuum cleaner of claim 1, wherein the cyclone unit has a sidewall and the front end of the cyclone unit is moveably mounted to the sidewall of the cyclone unit (Fig 8).  
26. (Previously Presented) The hand vacuum cleaner of claim 1, wherein the cyclone unit inlet is positioned rearward of the front end of the cyclone unit (Fig 8).
29. (Previously Presented) The hand vacuum cleaner of claim 1, wherein the front end of the cyclone unit has a cross-sectional area in a direction transverse to the cyclone axis of rotation and the rear end of the cyclone unit has a cross-sectional area in a direction transverse to the cyclone axis of rotation that is generally the same as the cross-sectional area of the front end of the cyclone unit (clearly seen in Fig 8) and the pre-motor filter has a cross-sectional area in a direction transverse to the cyclone axis of rotation that is generally the same as the cross-sectional area of the front end of the cyclone unit.
  


12. (Currently Amended) A hand vacuum cleaner having a front end, the hand vacuum cleaner comprising: a) an air flow passage extending from a dirty air inlet (112) to a clean air outlet (131), wherein the dirty air inlet defines an inlet to the hand vacuum cleaner; b) a main body comprising a suction motor (118) positioned in the air flow passage, a front end (right-side Fig 8), a rear end (left-side Fig 8) and a handle (114), the suction motor having a suction motor inlet end that faces forwardly (Fig 8); c) a cyclone unit (144) positioned in the air flow passage upstream from the suction motor and comprising a first cyclonic stage comprising a cyclone chamber and a dirt chamber (116) exterior to the cyclone chamber, the cyclone unit removably mounted to the main body, the cyclone unit having a front 
18. (Original) The hand vacuum cleaner of claim 12, wherein the air treatment member comprises a cyclone unit (132) comprising a cyclone chamber.  
21. (Previously Presented) The hand vacuum cleaner of claim 12, wherein only the rear end of the air treatment member is mounted to the main body.  
24. (Previously Presented) The hand vacuum cleaner of claim 12, wherein the air treatment member has a sidewall and the front end of the air treatment member is moveably mounted to the sidewall of the air treatment member.  

27. (Previously Presented) A hand vacuum cleaner having a front end, the hand vacuum cleaner comprising: a) an air flow passage extending from a dirty air inlet (112) to a clean air outlet (131), wherein the dirty air inlet defines an inlet to the hand vacuum cleaner; b) a main body comprising a suction motor (118) positioned in the air flow passage, a front end (right-side Fig 8), a rear end (left-side Fig 8) and a handle (114), the suction motor having a suction motor inlet end that faces forwardly (Fig 8); c) a cyclone unit (144) positioned in the air flow passage upstream from the suction motor and comprising a first cyclonic stage comprising a cyclone chamber and a dirt chamber (116) exterior to the cyclone chamber, the cyclone unit removably mounted to the main body, the cyclone unit having a front end (right-side Fig 8), a rear end (left-side Fig 8), a cyclone unit air inlet (132) and a cyclone unit air outlet (@ 130 Fig 10) wherein a cyclone axis of rotation extends between the front and rear ends of the cyclone unit (Fig 8).  
28. (Previously Presented) The hand vacuum cleaner of claim 27, wherein the air treatment member has a front end which is openable (134), a rear end and an air treatment member axis extending between the front and rear ends of the air treatment member, the front end of the air treatment member having a cross-sectional area in a direction transverse to the air treatment member axis and the rear end of the air treatment member having a cross-sectional area in a direction transverse to the air treatment member axis that is generally the same as the cross-sectional area of the front end of the air treatment member (clearly seen in Fig 7), wherein the front end of the air treatment member 

	Khalil does not explicitly teach:
1. d) a pre-motor filter exterior to the cyclone chamber.  
3. (Previously Presented) The hand vacuum cleaner of claim 1, wherein the pre-motor filter faces the suction motor inlet end, wherein when the cyclone unit is mounted to the front end of the main body the pre-motor filter is disposed between the cyclone chamber and the suction motor.  

20. (Currently Amended) The hand vacuum cleaner of claim 12, further comprising a pre- motor filter facing the suction motor inlet end, wherein when the air treatment member is mounted to the main body, the pre-motor filter is disposed between the suction motor and the air treatment member and the pre-motor filter has a cross-sectional area in a direction transverse to the air treatment member axis that is generally the same as the cross-sectional area of the front end of the air treatment member.  
11. (Original) The hand vacuum cleaner of claim 1, further comprising a second cyclonic stage downstream from the first cyclonic stage.  

	Jeon teaches that it is well known in the art to provide vacuums which incorporate a second cyclonic stage after a first, and include a pre-motor filter 530 which has a cross-sectional area generally the same as the cross-sectional area of the front of the air treatment member (clearly seen in Fig 8).  It would have been obvious to one of ordinary skill in the art before the time of the claimed invention to have modified the device of Khalil to incorporate the teachings of Jeon and provide for a premotor filter.  Doing so would protect the motor from fine particulate which may not be removed in the first and second cyclonic stages, thereby increasing the working life of the device.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858.  The examiner can normally be reached on M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723